DETAILED ACTION
Claims 1-13 and 15-28 were filed with the amendment dated 12/08/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant amended independent claims 1 and 13.  Claims 1 and 13 are now rejected over U.S. Pat. No. 4,971,181, as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 21, 23, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,971,181 (“Zaenglein”).
With regard to claim 1, Zaenglein discloses a valve assembly (Fig. 3) for a fluid pump (the phrase “for a fluid pump” is a statement of intended use and the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114)).  The valve assembly comprising: a valve body (90+86+126); an inlet disk (98) movably disposed in the valve 
 
 
    PNG
    media_image1.png
    1035
    1303
    media_image1.png
    Greyscale

 
With regard to claim 2,  Zaenglein discloses that the valve seat (96) includes a groove (see annotated Fig. 3) defined in the disk (96) thereof along the first surface (top surface) of the valve seat (96), each of the one or more second apertures (102) is disposed in the groove (see Fig. 3).

    PNG
    media_image2.png
    1035
    1304
    media_image2.png
    Greyscale

With regard to claim 3, Zaenglein discloses that the inlet disk (98) is disposed over and covers the groove when in the closed position (see annotated Fig. 3).
With regard to claim 4, Zaenglein discloses that the groove (see annotated Fig. 3) has an annular shape (grooves/bumps on both for annular shape) with a radial inner edge between the first aperture (104) and the one or more second apertures (102) (see annotated Fig. 3).
 With regard to claim 13, Zaenglein discloses a valve seat (44) for a fluid assembly (the phrase “for a fluid pump assembly” is a statement of intended use and the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114)) having an inlet s”) disposed around the first aperture (46) so as to surround the first aperture (plural passages 64 are around 46 so they “surround”) and defined axially through the disk member (44), the first aperture (46) configured to provide a fluid path to the outlet valve (66) and the second apertures (64) configured to provide a fluid path to the inlet valve (54), the disk member (44) including an annular groove (see Fig. 2) defined along a first surface (top surface of Fig. 2) of the disk member (44), the second apertures (64) disposed in the groove (see Fig. 2), a radially inner edge (see annotated Fig. 2) of the groove being radially outwardly of the first aperture (46), and a depth of the groove from a radial inner edge to a radial outer edge being constant (depth between inner and outer edges is constant as shown in Fig. 2).
With regard to claim 21, Zaenglein discloses that the one or more second apertures (102; Fig. 3) are configured to provide a fluid path to the inlet disk (98; see Fig. 3).
With regard to claim 23, Zaenglein discloses that the disk (96) of the valve seat has a thickness in a region between the first apertures (104) and the one or more second apertures (102) that is the same as the thickness of the disk of the valve seat in a region radially outwardly of the one or more second apertures (see annotated Fig. 3; “region” is broadly recited and, therefore, broadly interpreted to mean just two 
 
    
    PNG
    media_image3.png
    918
    855
    media_image3.png
    Greyscale

 
With regard to claim 24, Zaenglein discloses that the disk member has a thickness in a region between the first apertures and the plurality of second apertures that is the same as the thickness of the disk member in a region radially outwardly of the second apertures (see annotated Fig. 2; “region” is broadly recited and, therefore, broadly interpreted to mean just two areas that have the same thickness.  The phrase does not require the entire width of the portion between the apertures). 
With regard to claim 27, Zaenglein discloses that a depth of the groove (see annotated Fig. 3) from a radial inner edge to a radial outer edge is constant (depth constant between inner and outer edges; see Fig. 3).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zaenglein in view of U.S. Pat. No. 5,413,195 (“Murakami”).
With regard to claim 5, Zaenglein discloses all the claimed features with the exception of disclosing that the valve seat comprises a first seat ring extending from the second surface of the disk of the valve seat, the first seat ring disposed between the first aperture and the one or more second apertures.
Murakami teaches that it is known in the art to modify a valve seat (20) with apertures (20d, 20e) to include a first seat ring (20g or 20h) for the purpose of extending from the valve seat (20) on a second surface of the valve seat (bottom side).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a seat ring, such as taught by Murakami, on the second surface of the valve seat of Zaenglein for the purpose of providing a seat surface for easier seating against for the valve member, such as shown by Murakami (Fig. 1). By adding the first seat ring of Murakami to the second surface around the first aperture of Zaenglein, the first seat ring would be disposed between the first aperture and the one or more second apertures.
With regard to claim 6, the combination discloses that the outlet disk (108 of Zaenglein) contacts the first seat ring (see Fig. 1 of Murakami, ring 20h or 20g) when in the closed position.
With regard to claim 7, the combination discloses an outlet spring (110 of Zaenglein) positioned within the valve body (see Fig. 3) to bias the outlet disk (108) against the first seat ring (see Fig. 3).
With regard to claim 8, the combination discloses that the first seat ring (20h of Murakami) includes a protrusion (20hj) which extends in an axial direction further than other portions of the first seat ring (20h, see Fig. 1), the outlet disk (108 of Zaenglein) contacting the protrusion when in the closed position (see Fig. 1 of Murakami).

Claims 5-7, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaenglein in view of U.S. Pat. No. 6,382,372 (“Keil”).
With regard to claim 5, Zaenglein discloses all the claimed features with the exception of disclosing that the valve seat comprises a first seat ring extending from the second surface of the disk of the valve seat, the first seat ring disposed between the first aperture and the one or more second apertures.
Keil teaches that the valve seat (60) comprises a seat ring (shown in Fig. 3 as ring/protrusion between 72 and 74) extending from a surface of the valve seat, the first seat ring between apertures.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a seat ring, such 
By adding the first seat ring of Keil to the second surface around the first aperture, the first seat ring would be disposed between the first aperture (104) and the one or more second apertures (102).
With regard to claim 6, the combination discloses that the outlet disk (108 of Zaenglein) contacts the first seat ring when in the closed position (when disk 108 is closed, it touches the seat as shown in Zaenglein; see also Fig. 3 of Keil showing disk 90 contacts the seat ring).
With regard to claim 7, the combination discloses an outlet spring (110 in Zaenglein) positioned within the valve body (see Fig. 3) to bias the outlet disk (108) against the first seat ring (see Fig. 3).
With regard to claim 9, Zaenglein discloses all the claimed features with the exception of disclosing that the valve seat includes a second seat ring from the second surface of the disk of the valve seat.
Keil teaches that it is known in the art to modify a valve seat (60) surface (near 72) to include first and second seat rings, with the rings concentric and the second seat ring radially outward from the one or more apertures (72) (as shown in Figs. 3 and 4), outermost ring at top of 60 is radially outward of 74).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize first and second seat rings, such as taught by Keil, in the seat of Zaenglein for the purpose of providing a 
With regard to claim 15, Zaenglein discloses all the claimed features with the exception of disclosing a first seat ring and a second seat ring from a second surface of the disk member.
Keil teaches that it is known in the part to modify a valve seat to have a first and second seat rings (shown around 72 and 74, see Figs. 3-4). The rings are concentric (see Figs. 3-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize first and second seat rings, such as taught by Keil, in the seat of Zaenglein for the purpose of providing a structure that enables better sealing of the apertures, such as shown by Keil (see Fig. 4). The rings, when added to Zaenglein would provide that the first and second seat rings define at least part of an inlet chamber (chamber between rings adjacent to path to 54) for fluid passing through the inlet valve (54), and the second ring defines at least part of an outlet chamber (chamber adjacent to path to 66) for fluid passing through the outlet valve (66).
With regard to claim 16, the combination discloses that the first seat ring is disposed radially outward of the second apertures (see Fig. 3 of Keil), and the second seat ring is disposed between the first aperture and the second apertures (see Fig. 3 of Keil).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zaenglein in view of Keil and further in view of U.S. Pat. Pub. No. 2011/0168936 (“Reichenbach”).
With regard to claim 11, Zaenglein (as modified by Keil) discloses all the claimed features with the exception of disclosing that the first and second seat rings are constructed from a resilient, compressible material.
Reichenbach teaches that it is known in the art to modify seat rings of a seat (16/17, see Fig. 6 and 9) to be constructed of a resilient, compressible material (polymer; polymer is inherently resilient and compressible) for the purpose of providing an elastic material that is softer than the valve member (see para [0041]; Figs. 6 and 9; see also claim 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the seat rings of Zaenglein/Keil out of any suitable material, such as resilient, compressible material such as polymer as taught by Reichenbach for the purpose of enabling a stronger seal in the closed position (see Figs. 6 and 9; para [0041] and claim 18 of Reichenbach).

Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaenglein in view of Keil and further in view of U.S. Pat. No. 5,413,195 (hereinafter “Murakami”).
With regard to claim 19, Zaenglein (as modified by Keil) discloses all the claimed features with the exception of disclosing that the second seat ring includes 
Murakami teaches that it is known in the art to modify a seat ring (20h) to include a protrusion (20j) that extends further than other portion of the seat ring (20h), and the outlet disk (3) contacts the protrusion (see Fig. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a stepped seat ring, such as taught by Murakami, in the seat ring of Zaenglein/Keil for the purpose of providing an arrangement to aid in better sealing and function of the valve disk (see Fig. 1 of Murakami).
With regard to claim 20, the protrusion (20j) is disposed along a radially inner portion of the seat ring (portion of protrusion of left side in Fig. 1 of Murakami is on radially inner side).



Allowable Subject Matter
Claims 25 and 28 are allowed.
Claims 10, 12, 17, 18, 22, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753